DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification Objection
1.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
Specifically, the Abstract of the Disclosure is objected to because of the following informalities: it cannot exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.

Claim Interpretation

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	Claims 1-18 recite the limitations of “energy conversion units”, “a storage unit”,  “an output unit”, and “a control unit”, which have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because they use a generic placeholder coupled with functional language but without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-18 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. 	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rapp (US 20130152768 A1).
	Regarding claim 1, Rapp discloses an electronic percussion musical instrument (Abstract; Fig. 4a), comprising: a key module (404 in Fig. 6) including a plurality of keys (i.e., the plurality of impact zones, whose boundaries are indicated with lighting, established on the striking surface 404) each arranged to receive a knock from the outside (para. 0071-0073, 0131, 0156), and a plurality of energy conversion units (652) each configured to sense mechanical energy generated by the knocking of the key and convert the mechanical energy into electrical energy in the form of an electrical signal (para. 0047, 0128-0129, 0131, 0156, 0158-0161, 0182); a storage unit (866) configured to store sound source data associated with the plurality of keys (para. 0190, 0194); an output unit (424) configured to output a sound signal corresponding to the sound source data; and a control unit (406/420) configured to: receive the electrical signal from the energy conversion unit (Fig. 4a); acquire the sound source data associated with the electrical signal from the storage unit according to the electrical signal (para. 0190, 0194); and control the output unit to output the sound signal corresponding to the sound source data (para. 0050, 0132).  
6. 	Claims 1, 4-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TANAKA et al. (JP 10333672 A, machine translation of English).
	Regarding claim 1, TANAKA discloses an electronic percussion melody musical instrument (Abstract; Fig. 1), comprising: a key module including a plurality of keys (201-20n) each arranged to receive a knock from the outside (para. 0036), and a plurality of energy conversion units (21 in Fig. 4 or 22 in Fig. 5) each configured to sense mechanical energy generated by the knocking of the key and convert the mechanical energy into electrical energy in the form of an electrical signal (para. 0037); a storage unit (11) configured to store sound source data associated with the plurality of keys (Fig. 11 and related text); an output unit configured to output a sound signal corresponding to the sound source data (para. 0046); and a control unit (10) configured to: receive the electrical signal from the energy conversion unit (para. 0041); acquire the sound source data associated with the electrical signal from the storage unit according to the electrical signal (para. 0042, 0057); and control the output unit to output the sound signal corresponding to the sound source data (para. 0046).  
	Regarding claim 4, TANAKA discloses: wherein the energy conversion unit (21 or 22) comprises one or more of a piezoelectric ceramic sensor, a pressure sensitive sensor, a flexible bending sensor, and a vibration sensor (para. 0067).  
	Regarding claim 5, TANAKA discloses: an A/D conversion module configured to convert an analog electrical signal output from the energy conversion unit into a digital electrical signal and output the digital electrical signal to the control unit (para. 0038-0040).  
	Regarding claim 7, TANAKA discloses: wherein the sound source data comprises data relating to timbre and/or sound effect of at least one musical instrument (para. 0042, 0091).  
	Regarding claim 8, TANAKA discloses: wherein the at least one musical instrument comprises one or more of a xylophone, a vibraphone and a marimba (Figs. 2-3).  
	
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over TANAKA et al. in view of Schlessinger et al. (US 20170032775 A1).
	Regarding claim 6, TANAKA does not mention explicitly: the electronic percussion melody musical instrument according to claim 5, further comprising a filtering module configured to filter the digital electrical signal and send the filtered digital electrical signal to the control unit.  
	Schlessinger discloses an electronic percussion musical instrument (Abstract; Fig. 7), comprising: a key module including a plurality of keys (46) each arranged to receive a knock from the outside (para. 0032), and a plurality of energy conversion units (e.g., the vibration sensors glued to the bottom of the percussion pads, see also Figs. 1 and 6) each configured to sense mechanical energy generated by the knocking of the key and convert the mechanical energy into electrical energy in the form of an electrical signal (para. 0031-0032); an A/D conversion module configured to convert an analog electrical signal output from the energy conversion unit into a digital electrical signal (para. 0026); and a filtering module (LPF in Fig. 6) configured to filter the digital electrical signal and send the filtered digital electrical signal to the control unit (para. 0031).  
Since TANAKA and Schlessinger are in the same field of endeavor, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify TANAKA to arrive the claimed invention by incorporating a filtering module to filter the digital electrical signal and send the filtered digital electrical signal to the control unit as taught by Schlessinger. Doing so would allow the instrument to filter out noise burst, a single impulse, or a short recording of a pluck attack thus improve the sound quality (Schlessinger, para. 0031).
9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over TANAKA et al. in view of TREACHER (US 20210210055 A1).
	Regarding claim 9, TANAKA does not mention explicitly: a transmission interface configured to enable the electronic percussion melody musical instrument to interact with an external device to provide extended functionality of the electronic percussion melody musical instrument, wherein the transmission interface comprises a wired transmission interface and/or a wireless transmission interface so as to provide a wired and/or wireless connection with the external device.  
	TREACHER discloses an electronic percussion melody musical instrument (Figs. 1-2) comprising: a transmission interface configured to enable the electronic percussion melody musical instrument to interact with an external device (19) to provide extended functionality of the electronic percussion melody musical instrument, wherein the transmission interface comprises a wired transmission interface and/or a wireless transmission interface so as to provide a wired and/or wireless connection with the external device (para. 0034).  
Since TANAKA and TREACHER are in the same field of endeavor, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transmission interface as taught by TREACHER into the inetrument of TANAKA to arrive the claimed invention. Doing so would allow to accomplish a plurality of tasks as desired (TREACHER, para. 0034).
10.	Claims 10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA et al. in view of Schlessinger et al., further in view of TREACHER.
Regarding claims 10 and 13-18, TANAKA does not mention explicitly: a control panel and a power module, wherein the control panel is connected to the control unit and is configured to perform a function setting on the electronic percussion melody musical instrument, and the power module is configured to supply power to the electronic percussion melody musical instrument.  
TREACHER discloses an electronic percussion melody musical instrument (Figs. 1-2) comprising: a control panel (19) and a power module (13), wherein the control panel is connected to a control unit and is configured to perform a function setting on the electronic percussion melody musical instrument (para. 0034), and the power module is configured to supply power to the electronic percussion melody musical instrument (para. 0033).  
Since TANAKA and TREACHER are in the same field of endeavor, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate a control panel and a power module, as taught by TREACHER, into the combination of  TANAKA and Schlessinger to arrive the claimed invention. Doing so would allow to accomplish a plurality of tasks as desired (TREACHER, para. 0034).


Allowable Subject Matter
11.	Claims 2-3 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
12.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claims 2-3 and 11-12 is the inclusion of the claimed limitation of: a body configured to accommodate the control unit, the output unit, and the storage unit, the key module further includes a conductive structure, wherein the conductive structure includes a stress panel supporting the keys and a pressure-bearing bottom plate on one side of the body, the energy conversion unit is arranged between the stress panel and the pressure-bearing bottom plate; and the plurality of keys are arranged in at least two rows, wherein the first row is a semitone region and the second row is a whole tone region, and the keys are further arranged by one of: a support arranged on the stress panel and configured to support and fix the keys; or the key includes a bottom surface fitting the stress panel and two side parts, wherein inner surfaces of the two side parts are in surface contact with end surfaces of the stress panel and the pressure-bearing bottom plate and are partially inserted into the body to support and fix the keys. It is this limitation found in the claim, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.

Contact Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837